Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350 Michael V. Shustek, as Chief Executive Officer of Vestin Realty Mortgage I, Inc. (the “Registrant”), and Rocio Revollo, as Chief Financial Officer of the Registrant, hereby certify, pursuant to 18 U.S.C. §1350, that: (1) the Registrant’s Report on Form 10-Q for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m or 78o(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: November 6, 2007 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer of Vestin Realty Mortgage I, Inc. Date: November 6, 2007 /s/ Rocio Revollo Rocio Revollo Chief Financial Officer of Vestin Realty Mortgage I, Inc.
